United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50015
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO ALBERTO MARTINEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:03-CR-140-ALL
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Alejandro Alberto Martinez appeals his guilty-plea

convictions for making a knowingly false claim of citizenship and

failure to appear.   Martinez argues that the district court

violated his constitutional rights by ruling that he could not

testify regarding his belief that he was a citizen of the United

States.   The Government asserts that Martinez waived his right to

appeal this issue by entering an unconditional guilty plea.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50015
                               -2-

     An erroneous pretrial evidentiary ruling is a non-

jurisdictional defect that is waived by a guilty plea.    See

United States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999).   By

entering an unconditional guilty plea, Martinez waived his right

to appeal the district court’s evidentiary ruling, and this court

may not consider the merits of his appeal.    See United States v.

Bell, 966 F.2d 914, 915-17 (5th Cir. 1992).

     AFFIRMED.